DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims, specification, and drawings filed 06/24/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered.
	Regarding the drawing objections, Applicant argued that the amendments overcame said objections. While the Examiner agrees that the Applicant has now provided the descriptive text labels, the Examiner now objects to providing said labels of insufficient sizing; see present drawing objections for details.
Regarding the claim objections, Applicant argued that the amendment overcame said rejections; the Examiner is in agreement, therefore said objections are withdrawn.
	Regarding the 112(a)/1st & (b)/2nd rejections, Applicant argued that the amendments overcame said rejections; the Examiner is in agreement, therefore said rejections are withdrawn.
Regarding the 103 prior art obviousness rejection of independent claim 1, Applicant argued that the amendment to include “the restricted movement of the energy harvester allowing for the sensor to make a more accurate vibration measurement of the system due to reduce noise is neither taught by Bottarel, nor by Lee. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, Bottarel is relied upon for at least teaching a vibration energy scavenger with a system for restricting movement, and Lee is relied upon for at least a vibration sensor which can be integrated with an energy scavenger, and while neither alone teaches the limitation, as a result of the combination, the prior art together suggests: the restricted movement (Bottarel, Examiner noting shorting impedes transducer motion) of the energy harvester (Bottarel, fig. 4, transducer T) (noted as a well-known vibrational motion type) allowing (so capable) for the sensor (Lee, fig. 1, Sensor) (Lee, [0054] “commercial wireless vibration sensor”) to make a more accurate vibration measurement of the system due to reduced noise (signal-to-noise ratio increases). The Examiner therefore retains the prior art rejection. See present rejections for further details.
Drawings
The drawings are objected to under 37 CFR 1.84(p)(3) for comprising characters too small in height, the Examiner noting that such sizing is difficult to read. Numbers, letters, and reference characters must measure at least 1/8 inch (0.32 cm) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The Examiner re-acknowledges the definition(s) of “low and very low impedance of the originally filed specification, and in view of the amendments to the specification dated 06/24/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Bottarel et al (US 20120133151 A1; hereafter “Bottarel”) in view of previously cited Lee (US 20200208616 A1; hereafter “Lee”). 
   
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding independent claim 1,
 Bottarel teaches an energy scavenging device (fig. 4; details of transducer shown in fig. 1) (Title “DEVICE AND RELATIVE METHOD FOR SCAVENGING ENERGY”) designed to be mounted on a system (not shown; system to be scavenged from), the energy scavenging device (fig. 4) comprising:
an integrated power supply (supply circuitry shown in fig. 4) for providing power energy to an integrated energy storage device (fig. 4, output capacitor Cout);
the integrated power supply (supply circuitry shown in fig. 4) comprising an energy harvester (fig. 4, transducer T; see fig. 1 for details) having an electromagnetic coil (fig. 1, solenoid) and a permanent magnet (permanent magnet within solenoid) ([0002] “Electromagnetic transducers convert motion or vibrations into energy. They generally include, as shown in the sectional view of FIG. 1, a permanent magnet adapted to slide into a solenoid”; at once so envisaged that the electromagnetic transducer utilized in the embodiment of fig. 4 is the well-known type described in the background and shown in fig. 1), 
the electromagnetic coil (fig. 1, solenoid) and the permanent magnet (permanent magnet) being configured to oscillate one relative to the other ([0003] “Commonly, it is understood that the permanent magnet slides through the solenoid with a sinusoidal oscillation motion, thus generating a sinusoidal voltage”), 
the integrated power supply (supply circuitry shown in fig. 4) further comprising a system power switch (power stage switch comprising positive/negative switch SW_pos/neg) between the energy harvester (fig. 4, transducer T) and energy storage device (fig. 4, output capacitor Cout), 
wherein the system power switch (power stage switch comprising positive/negative switch SW_pos/neg) is configured to be switched between at least a first high impedance position providing power energy of the energy harvester (fig. 4, transducer T) to the energy storage device (fig. 4, output capacitor Cout) and a second low impedance passive position where the energy harvester (fig. 4, transducer T) is short circuited ([0007] “the controller being adapted to drive the switches of the power stage in order to either short-circuit the electromagnetic transducer or to direct the current flowing through the transducer to charge the output capacitor”), and 
wherein the energy scavenging device (fig. 4) comprises a system (system comprising connection portion of circuit utilizable for shorting) for restricting movement of the energy harvester (fig. 4, transducer T) configured to be connected (when shorted) across the electromagnetic coil (fig. 1, solenoid) in the second low impedance position (shorted position) of the system power switch (power stage switch comprising positive/negative switch SW_pos/neg) (see also phase 1 shorted of fig. 7), the restricted movement of the energy harvester (fig. 4, transducer T) allowing for a reduction of noise (i.e., the transducer being restricted by the shorting causes the transducer to produce less noise of its own). 
While the Bottarel does not expressly show all of the above claimed features clearly in a single
 depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from Bottarel’s generic teachings and specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the purpose and combinations as proposed by Bottarel and as analyzed by the Examiner including the citations and Examiner comments provided above in the reference to the claimed features. Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, the Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bottarel’s electromagnetic transducer having a solenoid and a magnet with Bottarel’s energy scavenging device having a generic transducer thereby providing the scavenging device with a conventional transducer with the advantages of being well-understood and easily obtained; complimentarily, the scavenging device provides marketability by utilization of said specific electromagnetic transducer.
 Additionally, the Examiner notes that: choosing from a finite number of identified,
 predictable solutions, with a reasonable expectation of success is obvious to try, see MPEP § 2143(I)(E). In the present case, Bottarel
 teaches a finite number of alternative solutions for a transducer from which to choose and optimizing the device for the desired cost, efficiency, and/or ease of procuring are within ordinary skill in the
 art. 
The recitation within the preamble that the device is “designed to be mounted on a system for monitoring the condition of the system”  has been given limited patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Roble, 88 USPQ 478 (CCPA 1951). Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d - 164 7 (1987). See MPEP 2144(II). In the present case, the limitation of “designed to be mounted” is interpreted broadly such that the mounting means is not a required limitation, but rather a mounting means may be so further added (such as adhesive, bolts, clamps, etc.), the Examiner noting both for prior art analysis and for instant application enablement that mounting means are conventional in the arts of both vibration sensors and vibration energy harvesters and need not be described in detail for the present preamble phrasing. Additionally, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Bottarel’s energy scavenging device for converting motion/vibrations into energy would be so mounted thereto by mounting means, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so further include mounting means for mounting to a system for the expected purpose of enabling efficient transfer of motion/vibration from the system to the transducer.
 Bottarel does not teach items: 1) wherein the device is a condition monitoring device mounted on a system for monitoring the condition of a system with a condition monitoring sensor powered by the integrated power supply and configured to acquire vibration signals produced by the system; 2) wherein the switch is between the energy harvester and the condition monitoring sensor; and 3) the restricted movement of the energy harvester allowing for the sensor to make a more accurate vibration measurement of the system due to reduced noise.


    PNG
    media_image2.png
    266
    432
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    223
    295
    media_image3.png
    Greyscale

Regarding item 1) and pertinent to item 2), Lee teaches a condition monitoring device (Harvester sensor module) designed to be mounted on a system (fig. 1, rotating object 2, exemplary a wind turbine, see fig. 1) for monitoring the condition of the system (fig. 1, rotating object 2) (Abstract “Energy harvesters (EH) which can effectively harvest wasted vibrational/kinematic energy and convert it into electrical energy for battery-free sensor operation are described herein. The energy harvesters can be integrated with a power management circuit and a wireless sensor for monitoring wind turbine blades. The target application of the energy harvesters includes powering the wireless sensors used for wind turbine blade structural monitoring”) the monitoring device (Harvester sensor module) comprising:
a condition monitoring sensor (fig. 1, Sensor) ([0054] “commercial wireless vibration sensor”) configured to acquire vibration signals produced by the system fig. 1, rotating object 2); and
an integrated power supply (integrated power management circuit & storage unit & harvester) for providing power energy to the condition monitoring sensor (Abstract “integrated with a power management circuit”; [0043] “power management circuit and storage unit (e.g., a supercapacitor), which can thereby supply sustainable electrical energy to a device that requires electrical energy, as readily understood by the person skilled in the art”);
the integrated power supply (integrated power management circuit and storage unit) comprising an energy harvester (Harvester; details of magnet/coil unit harvester shown in fig. 2) having an electromagnetic coil (fig. 2, coil 4) and a permanent magnet (fig. 2, magnet 3) ([0006] “electromagnetic energy generation unit”; [0036] “permanent magnet”), 
the electromagnetic coil (fig. 2, coil 4) and the permanent magnet (fig. 2, magnet 3) being configured to oscillate one relative to the other, 
the integrated power supply (integrated power management circuit & storage unit & harvester) further comprising an integrated energy storage device (supercapacitor) between the energy harvester (fig. 1, Harvester) and the condition monitoring sensor (fig. 1, sensor) ([0041] “The generation unit can be connected to a power management circuit and storage unit (e.g., a supercapacitor), which can thereby supply sustainable electrical energy to a device that requires electrical energy”). The Examiner additionally notes that where/when noise (e.g., from external unwanted motion) is reduced, the signal-to-noise ratio increases, and thus as a result thereof will allow for the sensor (fig. 1, Sensor) to make a more accurate vibration measurement of the system due to the reduced noise.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’s condition monitoring vibration sensor & mounting thereof with Bottarel’s device thereby readily providing sustainable electrical energy from Bottarel’s energy storage device derived from a harvester to a commercially available vibration sensor and thus increasing the marketability and versatility of Bottarel’s device. Complimentarily, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bottarel’s switching means with Lee’s device thereby providing greater control and efficiency of the provision of electrical energy to Lee’s monitoring vibration sensor. The Examiner additionally notes that the Courts have ruled an obviousness analysis based on the collective teachings of the references does not depend on the order in which the references are listed in the statement of the rejection. See In re Bush, 296 F.2d 491, 496 (CCPA 1961): “In a case of this type where a rejection is predicated on two references each containing pertinent disclosure which has been pointed out to the applicant, we deem it to be of no significance, but merely a matter of exposition, that the rejection is stated to be on A in view of B instead of on B in view of A, or to term one reference primary and the other secondary.”
Regarding item 3), as a result of the combination, the prior art together suggests: the restricted movement (Bottarel, Examiner noting shorting impedes transducer motion) of the energy harvester (Bottarel, fig. 4, transducer T) (noted as a well-known vibrational motion type) allowing for the sensor (Lee, fig. 1, Sensor) (Lee, [0054] “commercial wireless vibration sensor”) to make a more accurate vibration measurement of the system due to reduced noise (signal-to-noise ratio increases).

Regarding claim 2, which depends on claim 1,
 Bottarel teaches wherein the system power switch (power stage switch comprising positive/negative switch SW_pos/neg) has an input (input of power stage connected to a first coil of scavenging transducer solenoid) connected to a first coil terminal of the coil (first coil of scavenging transducer solenoid) and an output (output of power stage switch) movable between the first high impedance position and the second low impedance position ([0007] “the controller being adapted to drive the switches of the power stage in order to either short-circuit the electromagnetic transducer or to direct the current flowing through the transducer to charge the output capacitor”).

Regarding claim 3, which depends on claim 2,
 Bottarel teaches wherein the input is permanently connected (pivot point of switch is there attached) to the first coil terminal (first coil of scavenging transducer solenoid) of the coil (solenoid coil).

Regarding claim 7, which depends on claim 1,
 The combination of Bottarel and Lee (see analysis of claim 1) suggests further comprising an integrated energy storage device (Bottarel: fig. 4, output capacitor Cout. Likewise, Lee: supercapacitor) for powering the condition monitoring sensor (Lee, vibration sensor) when the harvester (Bottarel scavenging Transducer. Lee Harvester) is switched (via Bottarel’s switching) to low oscillation mode (Examiner notes that the combination suggests powering the sensor via the super/capacitor, inclusive of low oscillation mode; further obviousness follows), the integrated energy storage device  (Bottarel: fig. 4, output capacitor Cout. Likewise, Lee: supercapacitor) being located between the switch (Bottarel’s power stage switch comprising positive/negative switch SW_pos/neg) and the input of the sensor (Lee, vibration sensor).
With further regard to powering Lee’s sensor via the supercapacitor, it is the Examiner’s position that either it would be at once envisaged that the super/capacitor would power the vibration sensor inclusive of switching to a low oscillation mode, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so commonsensically power the sensor thereby increasing the periods of time for which sensor measurements are taken and thus providing additional sensor data with less downtime and therefore providing better feedback of the vibrations for conventional applications such as structural monitoring which reduces catastrophic troubles and/or provides earlier warnings convenient for maintenance or necessary system operation changes, etc. 

Regarding claim 8, which depends on claim 1,
 Bottarel teaches wherein the energy harvester (fig. 1) comprises a housing (housing shown with partially cut view for perspective), the electromagnetic coil (fig. 1, solenoid) being fixed within the housing (housing around solenoid and magnet) and comprising electric terminals (see terminal connection in fig. 2), and the permanent magnet (fig. 1, magnet) being suspended within the housing (housing around solenoid and magnet), the permanent magnet (fig. 1, magnet) being induced to oscillate relative to the fixed coil (fig. 1, solenoid) ([0003] “Commonly, it is understood that the permanent magnet slides through the solenoid with a sinusoidal oscillation motion, thus generating a sinusoidal voltage V on the solenoid”).
Bottarel does not explicitly disclose wherein the permanent 25magnet being suspended between springs connected to the housing.
Lee teaches wherein the energy harvester (Harvester) comprises a housing (housing of Harvester; walls of housing shown in fig. 2), the electromagnetic coil (fig. 2, coil 4) being fixed to the housing (housing of Harvester) and comprising electric terminals ([0036] “connected to an electrical application”), and the permanent magnet (fig. 2, magnet 3) being suspended between springs (fig. 2, springs 5/6) connected to the housing (housing of Harvester), the permanent magnet (fig. 2, magnet 3) being induced to oscillate relative to the fixed coil (fig. 2, coil 4) ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine Lee’s transducer having the magnet supported by springs with Bottarel’s generic transducer thereby providing elastic supports for maintaining Bottarel’s magnet within Bottarel’s coil while enabling oscillatory movement thereof in response to motion/vibration. 
Furthermore, the Examiner additionally notes that it had been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05(II)(B). In the present case it is within ordinary skill in the art to further optimize the number and placement of springs—as supported by Lee’s other embodiments shown in figs. 5 & 6—thereby providing an optimal elastic support means for the application of the harvester as readily determined by a person skilled in the art ([0039]-[0042]). 



Allowable Subject Matter
Claim(s) 4-6 and 9-17 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claims 4 & 6, 
the reasons for allowance are substantially similar to the reasons previously indicated in the Office Action dated 03/24/2022, the Examiner noting that the 112 rejections are overcome and the claims now presented in independent form.
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 9, 
the reasons for allowance are as put forth in the Office Action dated 03/24/2022.
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Primary Examiner, Art Unit 2856